                                          Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 1 of 15 Page ID #:3222



                                                    1   David Albert Pierce, Esq. SBN 162396
                                                    2
                                                        david@piercellp.com
                                                        John R. Baldivia, Esq. SBN 313699
                                                    3   john@piercellp.com
                                                        PIERCE LAW GROUP LLP
                                                    4   9100 Wilshire Boulevard
                                                    5
                                                        Suite 225 East Tower
                                                        Beverly Hills, California 90212-3415
                                                    6   Telephone (310) 274-9191
                                                        Facsimile (310) 274-9151
                                                    7
                                                    8   Attorneys for Defendant and Counter-Claimant JESSICA CESARO,
                                                        professionally known as “JESSICA HAID”
                                                    9
                                                   10                      UNITED STATES DISTRICT COURT
PIERCE LAW GROUP LLP




                                                   11                    CENTRAL DISTRICT OF CALIFORNIA
                 Beverly Hills, California 90212




                                                   12   ROBIN BAIN, an Individual,               Case No.: 2:18-cv-04126-PA(JEMx)
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13              Plaintiff,                    DEFENDANT / COUNTER
                                                   14
                                                                                                 CLAIMANT JESSICA HAID’S
                                                                   v.                            REPLY IN SUPPORT OF
                                                   15                                            JESSICA HA’D'S MOTION FOR
                                                        FILM INDEPENDENT, INC., a                SUMMARY JUDGMENT
                                                   16   California Corporation, doing business   AND/OR ADJUDICATION
                                                        as the “LA Film Festival”; LA MEDIA
                                                   17   WORKS, CORP. a business entity of        [Declaration of Jessica Haid,
                                                   18   unknown form; JESSICA HAID a.k.a.        Declaration of John R. Baldivia, and
                                                        “Jessica Cesaro”, an Individual; and     Statement of Uncontroverted Facts and
                                                   19   DOES 1-10,                               Conclusions of Law, and Reply to
                                                                                                 Plaintiff’s Statement of Disputed Facts
                                                   20              Defendants.                   filed concurrently herewith]
                                                   21
                                                   22   JESSICA TAYLOR CESARO                    DATE:            August 10, 2020
                                                        professionally known as “JESSICA         TIME:            1:30 p.m.
                                                   23   HAID,” an Individual,                    JUDGE:           Percy Anderson
                                                                                                 COURTROOM:       9A
                                                   24              Counter-Claimant,
                                                   25
                                                                                                 COMPLAINT FILED:
                                                                   v.                               May 16, 2018
                                                   26                                            FINAL PRETRIAL CONFERENCE:
                                                        ROBIN BAIN, an Individual; and DOES         October 8, 2020
                                                   27   11-20,                                   TRIAL DATE:
                                                                                                    October 13, 2020
                                                   28


                                                          DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                        JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                          Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 2 of 15 Page ID #:3223



                                                    1                 Counterclaim-Defendants.
                                                    2                                       TABLE OF CONTENTS
                                                    3
                                                    4     I.      ARGUMENT ............................................................................................ 1
                                                    5             a. All of Haid’s Allegedly Infringing Conduct was For a Purpose that
                                                    6                 is Transformative in Use..................................................................... 1
                                                    7             b. Bain’s Grossly Exaggerated Arguments Do Not Tip the Scales
                                                    8                 Against a Finding of Fair Use ............................................................ 3
                                                    9                      i. Purpose and Character of the Use ............................................. 3
                                                   10                     ii. Nature of the Original Work ....................................................... 5
PIERCE LAW GROUP LLP




                                                   11                    iii. Amount and Substantiality of the Portion Used ......................... 6
                 Beverly Hills, California 90212




                                                   12                    iv. Effect on the Potential Market .................................................... 9
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13             c. Bain Still Has Not Produced Any Evidence That Haid Had
                                                   14                 Knowledge or Reasonable Grounds to Know that Distribution of
                                                   15                 the Reel “Will Induce, Enable, Facilitate, or Conceal” Copyright
                                                   16                 Infringement ...................................................................................... 10
                                                   17     II.     CONCLUSION ....................................................................................... 11
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                        ____________________________________________________________________________________________________
                                                          DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                        JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                       -ii-
                                          Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 3 of 15 Page ID #:3224



                                                    1                                         TABLE OF AUTHORITIES
                                                    2
                                                    3 Cases
                                                    4 Campbell v. Acuff–Rose Music, Inc.,
                                                    5            510 U.S. 569 (1994) .................................................................................... 4, 6
                                                    6 Jartech, Inc. v. Clancy,
                                                    7            666 F.2d 403 (9th Cir. 1982) .......................................................................... 6
                                                    8 Kelly v. Arriba Soft Corp.,
                                                    9            336 F.3d 811 (9th Cir. 2003) ........................................................................... 7
                                                   10 Seltzer v. Green Day, Inc.,
PIERCE LAW GROUP LLP




                                                   11            725 F.3d 1170 (9th Cir. 2013) ......................................................................... 7
                 Beverly Hills, California 90212




                                                   12 Stevens v. Corelogic, Inc.,
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13            899 F.3d 666 (9th Cir. 2018), cert. denied, 139 S. Ct. 1222 (2019) ............. 11
                                                   14
                                                   15 Statutes
                                                   16 17 U.S.C. § 101 .......................................................................................................... 5
                                                   17 17 U.S.C. § 1202 ................................................................................................ 10, 11
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                          ____________________________________________________________________________________________________
                                                           DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                         JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                       -iii-
                                          Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 4 of 15 Page ID #:3225



                                                    1                MEMORANDUM OF POINTS AND AUTHORITIES
                                                    2           Jessica Cesaro, professionally known as Jessica Haid (“Haid”), hereby
                                                    3 submits this Reply in support of her Motion for Summary Judgment (“MSJ”) [Dkt.
                                                    4 115-1].
                                                    5      I.      ARGUMENT
                                                    6
                                                                   a. All of Haid’s Allegedly Infringing Conduct was For a Purpose that
                                                    7                 is Transformative in Use
                                                    8
                                                    9
                                                                Haid’s allegedly infringing acts are protected by fair use because the acts

                                                   10
                                                        were performed for a transformative purpose. Haid never had any intention to
PIERCE LAW GROUP LLP




                                                   11
                                                        distribute the Film or her Reel to the general public with the purpose of capitalizing
                                                        on the Film’s market for her own financial gain.
                 Beverly Hills, California 90212




                                                   12
                   9100 Wilshire Boulevard




                                                                Haid’s only purpose for sharing the Film with LA Media was so that LA
                     Suite 225 East Tower




                                                   13
                                                   14
                                                        Media could create the Reel. Statement of Uncontroverted Facts in Support of

                                                   15
                                                        Reply (“SUF”) ¶ 119. Furthermore, Haid’s only purpose for having LA Media

                                                   16
                                                        create the Reel was so that she can demonstrate the range of her acting abilities to

                                                   17
                                                        potential casting directors. Id. Haid did not have possession of any acting reel that

                                                   18
                                                        was prepared by Robin Bain. Id. ¶ 120. Although Haid provided LA Media with

                                                   19
                                                        other sources of content to create the Reel, it was LA Media’s decision not to use

                                                   20
                                                        any source other than the Film. Id. ¶ 121. Haid never shared a copy of the Film or

                                                   21
                                                        the Reel with anyone else besides LA Media. Id. ¶ 122. The only reason that Haid’s

                                                   22
                                                        family friend, Amy Oosterhouse (“Oosterhouse”), may have commented on the

                                                   23
                                                        Reel to LA Media is because Haid may have shown Oosterhouse the Reel in person.

                                                   24
                                                        Id. ¶ 123. Haid never sent Oosterhouse a copy of the Reel. Id. Oosterhouse was

                                                   25
                                                        never told that Haid direct, produced, or created the Film. Id. ¶ 124. Oosterhouse

                                                   26
                                                        was aware of Haid’s role in the Film, and referred Haid to LA Media so that Haid

                                                   27
                                                        could hire them to create an acting reel. Id. ¶ 125.

                                                   28
                                                                Bain argues that Haid downloaded a copy of the Reel on February 28, 2017



                                                          DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                        JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                       -1-
                                          Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 5 of 15 Page ID #:3226



                                                    1 and maintained a copy in her possession even after Peter Shimamoto delivered a
                                                    2 cease and desist letter to Haid. This argument is constructed upon information that
                                                    3 has been grossly misconstrued by Bain’s counsel, Justin Gomes. Haid’s counsel
                                                    4 previously informed Mr. Gomes that Haid complied with Peter Shimamoto’s cease
                                                    5 and desist letter in good faith so that she would “not get sued” by Bain. Id. ¶ 126.
                                                    6 While Mr. Gomes recalls this conversation in an attempt to burden the Court with
                                                    7 specious allegations of spoliation, Mr. Gomes omits that, in the same conversation,
                                                    8 Haid’s counsel informed Mr. Gomes that LA Media’s counsel produced a copy of
                                                    9 the Reel to Haid’s counsel after this lawsuit commenced. Id. ¶ 127. LA Media
                                                   10 made a DVD copy of the Reel that was made available to Haid in February 2017,
PIERCE LAW GROUP LLP




                                                   11 and delivered the DVD copy to Haid’s counsel on November 19, 2018. Id. ¶ 128.
                 Beverly Hills, California 90212




                                                   12 Thus it is no surprise that the “Media Create Date” would say “2017:02:28” Id.
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13         Furthermore, whether or not Haid inadvertently held a copy of the digital
                                                   14 video file of the Film in her Google Drive is of no consequence because it was never
                                                   15 shared with anyone besides LA Media. Id. ¶ 129. Unfortunately for Haid, her
                                                   16 technological ineptitude has come to haunt her. Having forgotten she had forgotten
                                                   17 to look in her Google Drive, Haid had no idea that a copy remained in her Google
                                                   18 Drive until Bain raised it on Opposition. Id. ¶ 130.
                                                   19         Bain also claims that Haid manipulated the “owner” information of the Film
                                                   20 to identify herself as the owner. However, Bain’s argument simply misconstrues
                                                   21 Google Drive’s mechanics. The “owner” information, as used in this sense, only
                                                   22 proves that a digital copy of the video file was created in Haid’s Google Drive.
                                                   23 Haid does not know how to manipulate the metadata of a digital video. Id. ¶ 131.
                                                   24 Furthermore, Haid had no knowledge that receiving a copy of the Film in her
                                                   25 Google Drive would alter the metadata or copyright management information
                                                   26 (“CMI”) of the digital video file. Id. According to Bain, this digital file still
                                                   27 contains the CMI that reads “Property of LesLin Films 2016.” Bain’s Opposition
                                                   28

                                                        ____________________________________________________________________________________________________
                                                          DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                        JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                       -2-
                                          Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 6 of 15 Page ID #:3227



                                                    1 to MSJ (“Opposition”), Ex. 12. Thus, when Haid shared the digital file with LA
                                                    2 Media, LA Media clearly saw the CMI, and through its own standard procedure,
                                                    3 removed the CMI from the digital video file without any instruction from Haid.
                                                    4 SUF ¶ 132.
                                                    5
                                                    6             b. Bain’s Grossly Exaggerated Arguments Do Not Tip the Scales
                                                    7
                                                                     Against a Finding of Fair Use

                                                    8         Despite Bain’s widely exaggerated arguments in Opposition to Haid’s MSJ,
                                                    9 the facts heavily weigh in favor of a finding of fair use. Bain’s argument is largely
                                                   10 premised on the wild idea that the Reel (which uses at best a total of 4% of the
PIERCE LAW GROUP LLP




                                                   11 Film’s footage and dialogue), which is intended for casting directors viewing only,
                 Beverly Hills, California 90212




                                                   12 serves as a substitute for the Film itself, and has the potential to affect the market
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13 for the Film with disastrous results.
                                                   14         As discussed in the MSJ, the Reel is intended solely for informational
                                                   15 purposes as to Haid’s acting ability, which is contrary to the Film’s purpose of
                                                   16 entertaining and telling the story of the Film. The Reel only takes the amount
                                                   17 necessary to demonstrate the range of Haid’s acting prowess. Importantly, the Reel
                                                   18 had absolutely no impact on the Film’s ability to gain critical acclaims, obtain
                                                   19 distribution, or garner widespread reception from the general market.
                                                   20
                                                   21                     i. Purpose and Character of the Use
                                                   22         Bain argues that an “accused work is not transformative if an audience can
                                                   23 use that accused work in the same way it would use the original.” To say that the
                                                   24 Reel can serve as a substitute for the Film is an incredible stretch. Bain would be
                                                   25 hard-pressed to find a reasonable person who can attest that watching the Reel is
                                                   26 the functional equivalent of watching the Film. As discussed in the MSJ, the scenes
                                                   27 from the Film are depicted out of context and out of order in the Reel. Because of
                                                   28

                                                        ____________________________________________________________________________________________________
                                                          DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                        JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                       -3-
                                          Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 7 of 15 Page ID #:3228



                                                    1 this, the Reel fails to effectively tell the story of the Film at all.
                                                    2         Bain misses the point entirely by arguing that the allegedly infringing scenes
                                                    3 in the Reel “illicit the same emotional response in the audience as the Film’s use of
                                                    4 the same.” The very informational purpose of the Reel is to demonstrate that Haid
                                                    5 is capable of conveying emotion through her acting. Even Bain herself provides
                                                    6 evidence that the very purpose of an acting reel is to “convince a casting director to
                                                    7 call an actor to audition for a role” [Opposition, Ex. 18, Dkt. 124-19] and the “demo
                                                    8 reel is quickly becoming the most important part of professional casting”
                                                    9 [Opposition, Ex. 17, Dkt. 124-18]. Of course Haid’s performance in the Reel will
                                                   10 convey the same emotional response as in the Film – that is the very informative
PIERCE LAW GROUP LLP




                                                   11 purpose that the Reel is intended for. The difference is that the Reel does not
                 Beverly Hills, California 90212




                                                   12 provide any context to the story, and therefore cannot convey the story of the Film.
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13         Bain further argues that the Reel is not transformative because it does not
                                                   14 comment on the Film. Again, this is missing the point of the Reel. The Reel is a
                                                   15 visual display of Haid’s acting ability within the Film, used for the purpose of
                                                   16 convincing casting directors to grant Haid an audition in a future role. The Reel,
                                                   17 by its very nature, is a commentary of Haid’s acting performance within the Film.
                                                   18         Finally, Bain further argues that the Reel is not transformative because the
                                                   19 Reel is commercial in nature. Courts have not precluded a finding of transformative
                                                   20 use simply because a secondary work was created for commercial purposes. See
                                                   21 Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569 (1994) (commercial parody of
                                                   22 Roy Orbson’s song “Pretty Woman” was fair use). Nevertheless, the Reel is not
                                                   23 commercial in the same sense that the Film is commercial. The Reel is evidence of
                                                   24 Haid’s talent, and is “even more important than headshots and resumes” when
                                                   25 securing auditions [Opposition, Ex. 17, Dkt. 124-18]. The “advertisement” purpose
                                                   26 of the Reel promotes Haid’s acting ability, not a competing motion picture. Haid
                                                   27 does not sell her Reel in order to steal revenue from the Film’s audience on Amazon
                                                   28

                                                        ____________________________________________________________________________________________________
                                                          DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                        JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                       -4-
                                          Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 8 of 15 Page ID #:3229



                                                    1 Prime or other streaming video on-demand service. SUF ¶ 135.
                                                    2
                                                    3                    ii. Nature of the Original Work
                                                    4         Again, the nature of the Reel is informative of Haid’s acting abilities. Bain
                                                    5 argues scope of fair use is narrower in this case since the Film is allegedly
                                                    6 “unpublished.” However, the Film was not unpublished. As previously stated, the
                                                    7 Film was publicly exhibited in theaters on the following dates:
                                                    8     • May 26, 2016 at the IFS Film Festival in Los Angeles, California;
                                                    9     • October 21, 2016 at the LA Femme Film Festival in Beverly Hills,
                                                   10         California;
PIERCE LAW GROUP LLP




                                                   11     • October 25, 2016 at the Twin Cities Film Festival in Minneapolis,
                 Beverly Hills, California 90212




                                                   12         Minnesota;
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13     • November 6, 2016 at the ARPA International Film Festival in Hollywood,
                                                   14         California;
                                                   15     • November 23, 2016 at the Newfilmmakers New York in New York City,
                                                   16         New York.
                                                   17 SUF ¶ 136.
                                                   18         Title 17 U.S.C. § 101 defines “Publication” as “the distribution of copies or
                                                   19 phonorecords of a work to the public by sale or other transfer of ownership, or by
                                                   20 rental, lease, or lending.” In 2016 alone, tickets to see the Film in theaters were
                                                   21 being sold to the general public in Los Angeles, and possibly other cities. SUF ¶
                                                   22 137. By the time LA Media created the Reel, the Film had already been receiving
                                                   23 critical acclaim at numerous film festivals. Declaration of Robin Bain in Support
                                                   24 of Opposition (“Bain Decl.”) ¶ 11. This is therefore not a case where Bain had lost
                                                   25 her opportunity to transact the “first sale” of her Film.
                                                   26         Although Bain further argues that Haid was required to “keep confidential all
                                                   27 written, creative, technical and financial details” of the Film, no case has ever
                                                   28

                                                        ____________________________________________________________________________________________________
                                                          DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                        JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                       -5-
                                          Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 9 of 15 Page ID #:3230



                                                    1 decided that a finding of fair use requires obtaining consent from the original author.
                                                    2 Haid did not “publish” the Film or the Reel on the internet. The Film was not
                                                    3 viewable on the internet without access to the private url link to Haid’s Google
                                                    4 Drive. Furthermore, the Reel was not “published” on LA Media’s website for
                                                    5 public consumption. The only reason the Reel was searchable online was due to
                                                    6 inadvertent disclosure by LA Media. Thus, this argument does not support a finding
                                                    7 against fair use.
                                                    8
                                                    9                   iii. Amount and Substantiality of the Portion Used
                                                   10         By take a closer look at the quantity of footage that Bain claims are
PIERCE LAW GROUP LLP




                                                   11 “substantial portions” of the Film, one can grasp how unsubstantial the secondary
                 Beverly Hills, California 90212




                                                   12 use of the Reel actually is. For the sake of argument, the comparison below pertains
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13 to the longer version of the Reel, which Bain frequently cites to in her Opposition.
                                                   14         When comparing the length of the Reel versus the length of the Film, the
                                                   15 amount at issue in this case is trivial in nature. The longer version of the Reel is 3
                                                   16 minutes and 39 seconds in length. SUF ¶ 139. Compared to the 95-minute Film,
                                                   17 the Reel consists of only 3.8% of the Film’s footage. Id. Over 90% of the footage
                                                   18 in the Reel depicts Haid’s image on screen. Id.
                                                   19         Any casual viewer of the Film will recognize that Haid appears in much less
                                                   20 than 90% of the footage of the Film. Id. Fair use has certainly been found in cases
                                                   21 where a secondary work uses comparatively more that this Reel uses of the Film.
                                                   22 See Campbell, 510 U.S. 569 (creating a commercial parody of the Roy Orbson’s
                                                   23 song “Pretty Woman” was fair use); Jartech, Inc. v. Clancy, 666 F.2d 403 (9th Cir.
                                                   24 1982) (taking photographs of screen images for an entire film and tape recording
                                                   25 the audio in order to gather evidence of an ordinance violation was considered fair);
                                                   26 Kelly v. Arriba Soft Corp., 336 F.3d 811 (9th Cir. 2003) (transforming full
                                                   27 photographs into thumbnail images for a website was fair use); Seltzer v. Green
                                                   28

                                                        ____________________________________________________________________________________________________
                                                          DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                        JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                       -6-
                                      Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 10 of 15 Page ID #:3231



                                                    1 Day, Inc., 725 F.3d 1170, 1178 (9th Cir. 2013) (Green Day’s use of the entire
                                                    2 Scream Icon image as a concert display was fair use).
                                                    3         Bain tries to argue that the use of “40 different scenes” constitutes a
                                                    4 substantial use of the Film. However, describing each of these as “scenes” is
                                                    5 misleading considering that almost all of the “scenes” are less than 10 seconds in
                                                    6 length (for clarity we will describe each “scene” in the Reel as clips). Because of
                                                    7 the brevity of these clips, and the limited use of any dialogue from the Film, one
                                                    8 can hardly grasp the context of the scene when viewing the Reel because most of
                                                    9 the scene and dialogue has cropped out for the Reel. Below is a summary of the
                                                   10 clip usage within the Reel:
PIERCE LAW GROUP LLP




                                                   11             • 25 of the 40 clips are visuals of Haid’s acting without any dialogue;
                 Beverly Hills, California 90212




                                                   12             • 26 clips are less than 3 seconds in length;
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13             • 5 clips are between 3 and 5 seconds in length;
                                                   14             • 7 clips are between 5 and 10 seconds in length;
                                                   15             • 2 clips are over 10 seconds in length.
                                                   16 SUF ¶ 140.
                                                   17         Of the clips that are over 10 seconds in length, one clip is 18 seconds and the
                                                   18 other is 1 minute and 9 seconds. SUF ¶ 141. The 18-second clip is taken from a
                                                   19 bathroom scene in the Film that is originally 2-minutes and 14-seconds in length,
                                                   20 starting from the timestamp 33:03 in the Film and continuing until 35:17. Id. This
                                                   21 clip contains 6 words from Cap, none of the dialogue from Jamie or Kim, and omits
                                                   22 1 minute and 56 seconds of the original bathroom scene. Id.
                                                   23         Meanwhile, the 1-minute and 9-second clip is taken from a “motel scene”
                                                   24 which Bain claims to be the “most critical interaction between the Film’s two main
                                                   25 characters.” See Opposition p. 12. This original motel scene is approximately 2-
                                                   26 minutes and 37-seconds in length, starting from the timestamp 42:49 in the Film
                                                   27 and continuing until 45:26. SUF ¶ 142. The clip concentrates primarily on Shara’s
                                                   28

                                                        ____________________________________________________________________________________________________
                                                          DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                        JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                       -7-
                                      Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 11 of 15 Page ID #:3232



                                                    1 emotional performance opposite Jamie, while only including portions of Jamie’s
                                                    2 dialogue to provide context to what Shara is saying. Id. Although this clip appears
                                                    3 to be one continues scene, in actuality the clip consists of three separate segments
                                                    4 from the motel scene merged into one (i. 42:49 to 43:23, ii. 43:50 to 44:08, and iii.
                                                    5 44:47 to 45:26). Id. The portions that were omitted from the Reel consist mainly
                                                    6 of Jamie’s dialogue from the motel scene. SUF ¶ 143. Thus, even in this “critical
                                                    7 interaction” between Shara and Jamie, the Reel focuses Shara’s emotional
                                                    8 performance and eliminates much of Jamie’s “interaction.”
                                                    9             Finally, when comparing the quantity of the dialogue in the Reel versus the
                                                   10 quantity of dialogue in the Film’s final script dated October 2014 [See Haid’s MSJ,
PIERCE LAW GROUP LLP




                                                   11 Ex. 3, Dkt. 116-1, pp. 9-113] (“Script”), one gets an even greater sense that the Reel
                 Beverly Hills, California 90212




                                                   12 contains too little of the Film’s content to warrant a finding of infringement. Below
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13 is a table consisting of the Film’s prominent characters, comparing the amount of
                                                   14 lines from that character in the Reel versus the amount of lines for that same
                                                   15 character in the Script.
                                                   16
                                                   17          Character Name                  Audible Lines in the               Visible Lines in the
                                                                                                      Reel                              Script1
                                                   18       Shara                                      17                                 229
                                                   19       Jamie                                       6                                 168
                                                            Kim                                         2                                  81
                                                   20
                                                            Bridgette                                   1                                  52
                                                   21       Cap                                         1                                  34
                                                   22       Louie                                       1                                  33
                                                            Madame Yeva                                 0                                  28
                                                   23
                                                            Alin                                        0                                  19
                                                   24
                                                   25   These totals were calculated by counting the number of times that a character’s
                                                        1


                                                   26
                                                      name was depicted in ALL CAPS in the Script, which is approximately the amount
                                                      of times that a character has a speaking line in the Film. SUF ¶ 144. The amount of
                                                   27 speaking lines in the Film may vary slightly as the Film may have been edited in a
                                                   28 manner that is not 100% true to the Script. Id.

                                                            ____________________________________________________________________________________________________
                                                          DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                        JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                       -8-
                                      Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 12 of 15 Page ID #:3233



                                                    1    Sero                                           0                                 16
                                                    2    Tom                                            0                                 11
                                                         Hank                                           0                                 8
                                                    3    Will                                           0                                 8
                                                    4    Stosh                                          0                                 5
                                                    5
                                                         Motel Manager                                  2                                 4
                                                         Kristi                                         0                                 3
                                                    6    Lisa                                           0                                 3
                                                    7
                                                               Comparing the quantity of dialogue in the Reel versus the quantity of
                                                    8
                                                        dialogue in the Script, the Reel contains approximately 4.2% of the total dialogue
                                                    9
                                                        from the characters above, with the majority coming from Haid’s character, Shara.
                                                   10
PIERCE LAW GROUP LLP




                                                        SUF ¶ 145. This demonstrates that the Reel contains only the amount that is
                                                   11
                                                        necessary to display Haid’s acting ability.
                 Beverly Hills, California 90212




                                                   12
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                               Bain further argues that she created an acting reel for Haid, and thus there
                                                   13
                                                        was no need for Haid to commission the creation of the Reel. However, Haid does
                                                   14
                                                        not have a copy of this acting reel, and the acting reel created by Bain did not convey
                                                   15
                                                        Haid’s ability to act. SUF ¶ 146. Bain also claims that a reel must be no more than
                                                   16
                                                        2 minutes in length. This is hardly an industry requirement as the appropriate length
                                                   17
                                                        of a reel is subject to differing opinions. See e.g. Donaldson Report, p. 8 (the length
                                                   18
                                                        of an acting reel “ranges anywhere from one or two minutes to three or four
                                                   19
                                                        minutes”).
                                                   20
                                                   21
                                                                         iv. Effect on the Potential Market
                                                   22
                                                               As discussed in the MSJ, Haid’s Reel had no market effect on the Film
                                                   23
                                                        whatsoever. Bain argues that unrestricted and widespread publication of previously
                                                   24
                                                        unreleased footage in the Reel has the potential to decimate the value of a film.
                                                   25
                                                        However, the Reel is not intended for consumption by the general public – it is
                                                   26
                                                        meant solely for prospective employers and is provided to them for free. Haid never
                                                   27
                                                        intended to make the Reel subject to unrestricted and widespread publication. Haid
                                                   28

                                                         ____________________________________________________________________________________________________
                                                          DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                        JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                       -9-
                                      Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 13 of 15 Page ID #:3234



                                                    1 never made her Google Drive link available to anyone other than LA Media.
                                                    2          Furthermore, Bain still has not provided evidence of any actual damages.
                                                    3 The Film was already exhibited to the public by the time the Reel was created. SUF
                                                    4 ¶ 148. The creation of the Reel did not affect Bain’s ability to obtain a distribution
                                                    5 deal whatsoever, and once the Film was released on commercial platforms in May
                                                    6 2018, it became the “#1 Trending Movie on AMAZON PRIME,” “#1 Most Popular
                                                    7 Movie on TubiTV.com,” and “Top 5 Trending Movie on Apple TV” by June. SUF
                                                    8 ¶ 149. Bain even testified in her deposition that she does not possess any evidence
                                                    9 of actual damages to the Film. SUF ¶ 150. Bain argues that the likelihood of market
                                                   10 harm may be presumed when an intended use is for commercial gain. There is no
PIERCE LAW GROUP LLP




                                                   11 direct commercial gain, or even a promise of commercial gain, for Haid regarding
                 Beverly Hills, California 90212




                                                   12 her use of the Reel. The Reel is simply a tool to convince casting directors to grant
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13 Haid auditions for future roles. Bain may argue that this factor does not favor either
                                                   14 party if the market harm in play is “hypothetical,” but there is nothing hypothetical
                                                   15 about the fact that the Film suffered no damages from Haid’s actions.
                                                   16
                                                   17              c. Bain Still Has Not Produced Any Evidence That Haid Had
                                                   18
                                                                      Knowledge or Reasonable Grounds to Know that Distribution of
                                                                      the Reel “Will Induce, Enable, Facilitate, or Conceal” Copyright
                                                   19                 Infringement.
                                                   20
                                                               Bain still does not have evidence that Haid had knowledge or reasonable
                                                   21
                                                        grounds to know that distribution of the Reel “will induce, enable, facilitate, or
                                                   22
                                                        conceal” copyright infringement.
                                                   23
                                                               Haid did not violate § 1202 when allegedly sharing the Film with LA Media
                                                   24
                                                        because the CMI was still present. See Opposition, Ex. 12.                         Bain blatantly
                                                   25
                                                        misconstrues Google Drive’s computer mechanics as functioning in the same
                                                   26
                                                        manner and purpose as CMI. The “owner” information, in the context of Google
                                                   27
                                                        Drive, only identifies the owner of the digital file in Haid’s Google Drive account.
                                                   28

                                                         ____________________________________________________________________________________________________
                                                          DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                        JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                      -10-
                                      Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 14 of 15 Page ID #:3235



                                                    1 It does not suggest that “Haid owns the Film” or that “use of the Film was subject
                                                    2 only to Haid’s approval.” Haid did not alter any metadata from the digital video
                                                    3 file, nor did she remove any CMI before providing LA Media with a copy of the
                                                    4 Film. SUF ¶ 152. There is no proof that Haid knowingly identified herself as the
                                                    5 owner.
                                                    6            Additionally, Haid did not violate § 1202 when Oosterhouse saw the Reel.
                                                    7 Bain has no evidence that Haid ever intended to mislead Oosterhouse as to the
                                                    8 Film’s title, authorship, copyright ownership, or any other credit to the Film.
                                                    9 Furthermore, Bain has no evidence that Haid intended to “induce, enable, facilitate,
                                                   10 or conceal” copyright infringement by sharing the Reel with casting directors.
PIERCE LAW GROUP LLP




                                                   11 Haid’s only purpose for the Reel was to show off her acting ability. Haid has never
                 Beverly Hills, California 90212




                                                   12 held herself out to be a director, producer, or copyright owner of the Film. SUF ¶
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13 153.
                                                   14            Bain has the burden of presenting affirmative evidence that Haid possessed
                                                   15 the requisite mental state to violate § 1202. Stevens v. Corelogic, Inc., 899 F.3d
                                                   16 666, 673 (9th Cir. 2018), cert. denied, 139 S. Ct. 1222, 203 L. Ed. 2d 208 (2019).
                                                   17 Bain therefore cannot prevail on a § 1202 claim by simply identifying the general
                                                   18 possibility that the removal of CMI will induce, enable, facilitate, or conceal
                                                   19 copyright infringement. Id. As a result, Bain’s claim for violation of § 1202 fails.
                                                   20
                                                   21      II.      CONCLUSION
                                                   22            For the reasons presented in Haid’s Motion for Summary Judgment and/or
                                                   23 Adjudication, and further support articulated herein, the Court should grant Haid’s
                                                   24 Motion and dismiss Bain’s Complaint in its entirety.
                                                   25
                                                   26
                                                        Respectfully submitted.

                                                   27 Dated: July 27, 2020                            PIERCE LAW GROUP LLP
                                                   28

                                                         ____________________________________________________________________________________________________
                                                          DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                        JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                      -11-
                                      Case 2:18-cv-04126-PA-JEM Document 132 Filed 07/27/20 Page 15 of 15 Page ID #:3236



                                                    1
                                                    2
                                                                                                     By: /s/ John R. Baldivia
                                                                                                            David Albert Pierce, Esq.
                                                    3                                                       John R. Baldivia, Esq.
                                                    4                                                       Attorneys for Defendant / Counter-
                                                                                                            Claimant JESSICA CESARO,
                                                    5
                                                                                                            professionally known as JESSICA
                                                    6                                                       HAID
                                                    7
                                                    8
                                                    9
                                                   10
PIERCE LAW GROUP LLP




                                                   11
                 Beverly Hills, California 90212




                                                   12
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13
                                                   14
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                        ____________________________________________________________________________________________________
                                                          DEFENDANT / COUNTER CLAIMANT JESSICA HAID’S REPY IN SUPPORT OF
                                                        JESSICA HAID’S MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                      -12-
